Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claim 1 and 2. 
Drawings
Applicant has successfully addressed the drawing objection in amendment filed on 07/09/2021. Accordingly, the objections to the drawings raised by the listed have been withdrawn and the applicant’s amendment to the drawings has been entered. 
Specification
Applicant successfully addressed the specification objection in the amendment filed on 07/09/2021. Accordingly, the objections to the specification have been withdrawn and the applicant’s amendment to the specification have been entered.
Claim Objections
Applicant has successfully addressed the claim objections in the amendment filed on 07/09/2021. Accordingly, the objection to the claims have been withdrawn. 

However, the claim amendment filed on 07/09/2021 raised additional claim objection due to informalities as noted in the claim objection below:
Claim 1, d, line 3 “door latch (12). The examiner interprets “door latch (12)” to be “door latch (10)”
Claim Rejections - 35 USC § 112
Applicant has successfully addressed the claim rejection - 35 USC § 112 in the amendment filed on 07/09/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over George L. Engasser (US-5409276-A), hereinafter Engasser

Regarding claim 1,
A door latch locking guard (Door latch locking guard) for a door (Door D) having a door latch (Door latch) having an existing stationary latch arm (Stationary latch arm) and a door jamb (door jamb J) having an existing swinging arm (Swinging arm) for engaging the latch arm to lock the door (as shown in the annotated figures of figs. 3, 6-7, and 10B below),
 Engasser discloses the claimed invention except for having A door latch locking guard for a door having a door latch having an existing stationary latch arm and a door jamb having an existing swinging arm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach the stationary latch arm to the door instead of attaching it to the door-jamb and attach swinging arm to the door-jamb instead of the door because the base reference Engasser teaches that the swing arm  is mounted to a movable portion D, such as a door of a structure to which it is secured, and the stationary swing arm is mounted to a stationary portion J, such as a door jam of the structure to which it is secured, or vice versa (Col. 7 , line 32-36).  And it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art, see MPEP 2144.04 (VI)(C) ; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Engasser teaches while still allowing the latch arm to travel along the swinging arm for partial opening of the door while securing the door from being moved to a fully open position (as shown in the annotated figure of fig. 3, 6-8 below; Col. 7, line 32-36; the swinging arm can be attached to the door-jamb instead of the door and the stationary latch arm can be attached to the door instead of the jamb so that at the closed condition when the swinging arm is fully mounted onto the flat horizontal plate with the padlock attached in place, and once the door allowed to open,  the stationary latch arm moves /slides on the flat horizontal plate with the door movement and along the opening 28 that is created by the spaced apart horizontal arms of the swinging arm and along gap1 once the door is moved to be partially opened resulting in increasing gap 2 that is between the door and the door-jamb, the swing arm hinge provides for increased movement when opening the door, engaging the padlock to its opening will limit the door from being opened completely into a fully opened position.

said door latch locking guard comprising: 

a vertical stepped plate (vertical stepped plate) having a step-up portion (Step-up portion) and a step-down portion (step-down portion), wherein the height of the step-down (H) portion being more than the height (h) of the step-up portion [as shown in the annotated figures of fig. 6 and 10B below]; 
said step-down portion having a lower edge (lower edge) with a notch (notch formed between 104/108 and 106/110 collectively) formed therein for placing over said stationary latch arm (stationary latch arm) [as shown in the annotated figures of figs. 3,6-8 below]; 
said step-up portion having a flat horizontal plate (flat horizontal plate) for moving said existing swinging arm (swinging arm) over said plate (as shown in the annotated figures of figs. 3, 6-8, and 10B; Col. 7, line 32-36; the swing arm can be attached to the door and the stationary latch arm can be attached to the door-jamb, or vice versa.  While the swing arm (when attached to the door-jamb) and flat horizontal plate (when stationary latch arm is attached to the door) are engaged onto each other, the swing arm is able to move and slide on the horizontal plate. And while engaged onto each other, the flat horizontal plate, is attached to the stationary latch arm, is able slide in-between the swing arm and move the swing arm if the door is pushed to be opened from the opposite side of the door and while the flat horizontal plate is engaged with the swing arm.
said flat horizontal plate having an opening (Opening) for receiving a locking clasp (L) for preventing said door latch from being opened from an opposite side (opposite side of the door) of the door (as shown in the annotated figure of fig. 3 below; Col. 7, line 32-36); 
wherein when said door latch locking guard, is engaged, said latch arm is permitted to travel along said swing arm for partial opening of the door while preventing the door from completely opening (as shown in the annotated figure of fig. 3, 6-8; Col. 7, line 32-36 below; the stationary latch arm can be attached to the door instead of the jamb, so that the stationary latch arm moves with the door movement, and so that the stationary latch arm moves along the spaced apart horizontal arms (bars) of the swinging arm and along gap 1 with the door movement including when the door is moved to be partially opened, the padlock limits the door from opening completely and gap 2 between the door and the door-jamb increases, the swing arm hinge provides for increased movement when opening the door).

    PNG
    media_image1.png
    845
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    693
    935
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    744
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    535
    620
    media_image4.png
    Greyscale

Regarding claim 2, 
 A door latch locking guard (Door latch locking door) for a door (Door D) having a door latch (Door latch) having an existing stationary latch arm (Stationary latch arm) and a door jamb (door Jamb J) having an existing swinging arm (Swinging arm) for engaging the latch arm to lock the door,

Engasser discloses the claimed invention except for having A door latch locking guard for a door having a door latch having an existing stationary latch arm and a door jamb having an existing swinging arm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach the stationary latch arm to the door instead of attaching it to the door-jamb and attach swinging arm to the door-jamb instead of the door because the base reference Engasser teaches that the swing arm  is mounted to a movable portion D, such as a door of a structure to which it is secured, and the stationary swing arm is mounted to a stationary portion J, such as a door jam of the structure to which it is secured, or vice versa (Col. 7 , line 32-36).  And it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art, see MPEP 2144.04 (VI)(C) ; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Engasser teaches said swinging arm having spaced apart horizontal arms (Spaced apart horizontal arms) for allowing partial opening of the door while securing the door from being moved to a fully open position (as shown in the annotated figure of fig. 3, 6-8 above; Col. 7, line 32-36; the swinging arm can be attached to the door-jamb instead of the door and the stationary latch arm can be attached to the door instead of the jamb so that at the closed condition when the swinging arm is fully mounted onto the flat horizontal plate with the padlock attached in place, and once the door allowed to open,  the stationary latch arm moves /slides on the flat horizontal plate with the door movement and along the opening 28 that is created by the spaced apart horizontal arms of the swinging arm and along gap1 once the door is moved to be partially opened resulting in increasing gap 2 that is between the door and the door-jamb, the swing arm hinge provides for increased movement when opening the door, and engaging the padlock to its opening will limit the door from being opened completely into a fully opened position),

said door latch locking guard (30) comprising: 

a) a vertical stepped plate (vertical stepped plate) having a step-up portion (step-up portion) and a step-down portion (step-down portion), wherein the height of the step-down portion(H) being more than the height of the step-up portion (h) [(as shown in the annotated figures of fig. 6 and 10B above]; 
b) said step-up portion having a horizontal plate (flat Horizontal plate) and said step-down portion having a bottom edge (bottom edge) with a notch (notch formed between 104/108 and 106/110 collectively) for placing over and engaging said (stationary latch arm) [as shown in the annotated figures of figs. 3, 6-8 above]; 
c) wherein said horizontal plate having an opening (Opening), said horizontal plate for passing through said spaced apart horizontal arms (Spaced apart horizontal arms (bars) of the swinging arm) of said swinging arm (as shown in the annotated figures of figs. 3, 6-8, and 10B above);
d) wherein said opening receives a locking clasp (Padlock L) for preventing said door latch from being opened from an opposite side (opposite side of the door) of the door; and (as shown in the annotated figure of fig. 3 above; Col. 7, line 32-36);

e) wherein when said door latch locking guard is engaged, said latch arm is permitted to travel along said swing arm for partial opening of the door while preventing the door from completely opening (as shown in the annotated figure of fig. 3, 6-8; Col. 7, line 32-36 above; the stationary latch arm can be attached to the door instead of the jamb, so that the stationary latch arm moves with the door movement, and so that the stationary latch arm moves along the spaced apart horizontal arms (bars) of the swinging arm and along gap 1 with the door movement including when the door is moved to be partially opened, the padlock limits the door from opening completely and gap 2 between the door and the door-jamb increases, the swing arm hinge provides for increased movement when opening the door).

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.
Claims 1 and 2 were previously rejected under 35 USC § 102. However, the amendment filed on 07/09/2021 raised additional rejections of claims 1 and 2 under 35 USC § 103 and as stated throughout the 35 USC § 103 claim rejection section of this office action.

Regarding applicant’s argument, and although “vertically stepped plate” and “Step-up portion” and “step-down portion” and “lower edge” and “bottom edge” are stated and shown in the applicant’s remarks and not disclosed in the amended or original written specification, yet the examiner respectfully notes that the prior art (George L. Engasser (US-5409276-A)) used in the Claim Rejections 35 USC § 103 of claims 1 and 2 of this office action met all of the limitations claimed in the amendment filed on 07/09/2021.

Additionally, the examiner respectfully notes that “cabinets, toolboxes, and sheds”, “Hotels all carry access tools, such as a Prime-Line 804462-BNT Emergency Access Tool, which are designed to work from outside of the door in order to gain access to hotel rooms. However, criminals also have the same tools and can easily access locked and secured hotel rooms and homes. For example, YouTube video “https://www.youtube.com/watch?v=Wi6a-S6I'WMw” at the 38 second mark demonstrates the ease of entry into a hotel room or house”, “by using a Prime-Line 804462-BNT Emergency Access Tool or similar device” and “prevents criminals from using access tools to illegally enter hotel rooms and houses. Thus, the claimed invention adds another level of security to the already in place swing latch found all over the world in hotels and homes. More specifically, the present invention is specifically intended to thwart the successful use of devices like the Prime-Line 804462-BNT Emergency Access Tool from being used in the hands of criminals” are not claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as following:
Stansell (US-20170044806-A1)
Smith (US-4900075-A)
Speirs (US-0622556-A)
HUANG SHIMING (CN-204112958-U)
TOLOCHEK VALERIJ NIKOLAEVICH (RU-2514485-C1)
BROJANAC MICHAEL (WO-2009143214-A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675